Title: To George Washington from Major General William Heath, 25 October 1777
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston October 25th 1777.

We find by the destination of the prisoners of General Burgoynes Army to this Neighbourhood, a wide and difficult Field opens to us. To provide Quarters, provisions, Fuel &c. for Five or Six Thousand Men will be no small Task. The Assembly suppose them to be under my direction and have advised that they be placed in the Barracks on prospect and Winter Hill, Cambridge & Sewells point, and indeed I do not see where else they can be Quartered, if they are to remain together and near this place, I have applied for a thousand or Twelve Hundred Men for Guards and am determined on the one hand to treat them with politeness & humanity and on the other with precaution and strict Order. But must intreat your Excellency’s endeavors to facilitate their removal as soon as possible, as their continuance for any considerable time will greatly distress the Inhabitants both as to provisions and Fuel especially the latter, Wood is now twelve & fourteen Dollars ⅌ Cord on the wharves, and the Inhabitants cannot obtain a supply at that price. So Many of the Coasters are taken by the Enemy’s Cruisers that they are become very unwilling to run the risk of falling into their hands. I submit to your Excellency the propriety & expediency of obtaining a protection from Lord Howe for such a number of Vessels as may be

thought necessary to supply the prisoners from the Eastern Country[.] If some such method cannot be devised I do not at present see how it can be obtained. I have wrote to Congress on the Subject—and would also request your Excellency’s directions as soon as may be convenient to you—As soon as the disposition of, and regulations for the prisoners are made I will transmit them to your Excellency.
It will be necessary, if practicable to convey a quantity of Flour this way. I have the honor to be With great respect Your Excellency’s Obed. Servant

W. Heath

